DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal processing module” in claim 1, “a feature extraction module in claim 1”, “a monitoring module” in claim 1, “a knowledge module” in claim 1, “a signal processing module” in claim 13, “a time-frequency module” in claim 13, “a monitoring module in claim 13”, and “a knowledge module” in claim 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a signal processing module” in claim 1 is read as the electronic hardware (paragraph 172 of the original specification), “a feature extraction module” in claim 1 is read as the processor (paragraph 79 of the original specification), “a monitoring module” in claim 1 is read as the electronic hardware (paragraph 172 of the original specification), “a knowledge module” in claim 1 is read as the processor (paragraph 99 of the original specification), “a signal processing module” in claim 13 is read as the electronic hardware (paragraph 172 of the original specification), “a time-frequency module” in claim 13 is read as the processor (paragraph 146 of the original specification), “a monitoring module” in claim 13 is read as the electronic hardware (paragraph 172 of the original specification), and “a knowledge module” in claim 13 is read as the processor (paragraph 151 of the original specification).  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Allowable Subject Matter
Claims 1-22 are allowed.
The closest prior art, namely, as Gupta’170 (US 2017/0057170), Shiihara’407 (US 2017/0123407), Lin’402 (US 2015/0331402) fails to teach “the monitoring module is configured to obtain an operation state type of each preset component through a first comparative analysis model based on the spectrum characteristic of each preset component, wherein the first comparative analysis model comprises one or more judgment models in one-to-one correspondence with the preset component, and the judgment models are used to determine a correlation degree between the spectrum characteristic extracted from the preset component and spectrum characteristic of the preset component in a normal operation state, to obtain the operation state type of a corresponding component; and the knowledge base module is configured to store a newly added sample and an initial sample of the 3D printing equipment, wherein the initial sample is spectrum characteristic information and corresponding fault category of a known fault, and the newly added samples comprise spectrum characteristic information and corresponding fault category of new fault acquired during the operation of the 3D printing equipment in real time” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, as Gupta’170 (US 2017/0057170), Shiihara’407 (US 2017/0123407), Lin’402 (US 2015/0331402) fails to teach “wherein the monitoring module is configured to obtain an operation state type of each preset component through a second comparative analysis model based on the time-frequency information data of each preset component, wherein the second comparative analysis model comprises one or more deep learning algorithm-based classifiers in one-to-one correspondence with the preset component, and the deep learning algorithm-based classifier is configured to classify and identify an operation state type of a corresponding component based on the vibration signals of each preset component; and wherein the knowledge base module is configured to store newly added samples and initial samples of the 3D printing equipment, wherein the initial samples are time-frequency information data and corresponding operation state categories of all kinds of known operation states, and the newly added samples include time-frequency information data and corresponding operation state categories of new operation states acquired during the operation of the 3D printing equipment in real time.” along with all the other limitations as required by independent claim 13.
	 			Examiner’s Remark
The closest prior art such as Gupta’170 (US 2017/0057170), Shiihara’407 (US 2017/0123407), Lin’402 (US 2015/0331402) which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Gupta’170 (US 2017/0057170) discloses a 3D printer is not only calibrated prior to printing an object and monitored during printing to detect any potential errors, such as printer-related mechanical errors, interference by foreign objects (e.g., dust particles), unexpected vibrations or movements, changing environmental conditions (e.g., temperature, pressure, etc.), etc., that can obstruct or even prematurely end the printing process.
Shiihara’407 (US 2017/0123407) discloses 3D printer acquires values from various sensors including the vibration sensor.
     Lin’402 (US 2015/0331402) discloses a 3D printer performing printing using a database to improve the 3D printing performance.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674